UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K As atSeptember14, 2009 REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 AND 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 QUARTERLY REPORT FOR THE PERIOD ENDED:July 31, 2009 Commission File No. 000-18343 WORLD VENTURES INC. (Translation of registrant’s name into English) 102 Piper Crescent Nanaimo, British Columbia, Canada V9T 3G3 (Address of principal executive office) Tel: (250) 756-0291 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T rule 101(b)(1). [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T rule 101(b)(7). [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes []No[X] If “Yes” is marked, indicate blow the file number assigned to the registrant in connection with Rule 12g3-2(b):n/a EXHIBIT INDEX SUBMITTED HEREWITH ExhibitsDescription 31.1Certificate CEO WVI July 31, 2009 Financial Statements 31.2Certificate CFO WVI July 31, 2009 Financial Statements 99.1Interim Financial Statements for the Nine Months Ended July 31, 2009 99.2Management’s Discussion and Analysis for theNine Months Ended July 31, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. WORLD VENTURES INC. By:/s/ Stewart Jackson Stewart Jackson
